NOTICE: NOT FOR OFFICIAL PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                       IN THE
                ARIZONA COURT OF APPEALS
                                   DIVISION ONE


                                JASON H., Appellant,

                                           v.

             DEPARTMENT OF CHILD SAFETY,1 A.H., Appellees.

                                No. 1 CA-JV 14-0308
                                  FILED 6-11-2015


              Appeal from the Superior Court in Maricopa County
                                No. JD 510536
                   The Honorable Brian K. Ishikawa, Judge

                                     AFFIRMED


                                      COUNSEL

Vierling Law Offices, Phoenix
By Thomas A. Vierling
Counsel for Appellant




1      Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz.
2014) (enacted), the Arizona Department of Child Safety is substituted for
the Arizona Department of Economic Security in this matter. See ARCAP
27.
Arizona Attorney General’s Office, Phoenix
By Amanda L. Adams
Counsel for Appellee Department of Child Safety



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Judge Jon W. Thompson joined.


D O W N I E, Judge:

¶1            Jason H. (“Father”) appeals from an order terminating his
parental rights. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶2           Father and Alicia M. (“Mother”) are the parents of A.H.,
who was born in 2008 in California. Mother took A.H. to Arizona in 2012,
while Father remained in California. After Mother was hospitalized for
mental health issues in October 2012, DCS took custody of A.H. Shortly
thereafter, DCS filed a dependency petition, and A.H. was adjudicated
dependent as to Mother and Father.

¶3            DCS established a case plan of family reunification and
offered Father services, including supervised and telephonic visitation
and drug testing. DCS also asked Father to enroll in parenting classes in
California, to participate in a substance-abuse program, and to sustain
stable housing and employment.

¶4           DCS requested a home study of Father’s California residence
pursuant to the Interstate Compact for Placement of Children (“ICPC”).
Despite reminders from the social worker performing the study, Father
did not submit required documentation. It was also discovered that
Father would be serving a 210-day jail sentence beginning in August 2013.
ICPC denied placement of A.H. with Father.



2       On appeal, “[w]e view the facts in the light most favorable to
upholding the juvenile court’s order.” Ariz. Dep’t of Econ. Sec. v. Matthew
L., 223 Ariz. 547, 549, ¶ 7, 225 P.3d 604, 606 (App. 2010).



                                      2
                          JASON H. v. DCS, A.H.
                           Decision of the Court

¶5             A.H. was placed with J.N., who is the biological father of
A.H.’s half-brother. Father regularly spoke with A.H. on the telephone
and visited her a number of times. He took one drug test but otherwise
failed to participate in drug testing or substance-abuse counseling. Father
was also unable to maintain employment. He completed a parenting class
in California but did not provide documentation of his attendance until
just before trial.

¶6            DCS moved to terminate Father’s parental rights. After an
evidentiary hearing, the juvenile court granted the motion. Father timely
appealed. We have jurisdiction pursuant to Arizona Revised Statutes
(“A.R.S.”) sections 8-235(A), 12-120.21(A)(1), and -2101(A)(1).

                               DISCUSSION

¶7            To justify termination of a parent-child relationship, the
court must find one of the statutory factors listed in A.R.S. § 8-533(B) by
clear and convincing evidence and must also find, by a preponderance of
the evidence, that termination is in the best interests of the child. Kent K.
v. Bobby M., 210 Ariz. 279, 284, ¶ 22, 110 P.3d 1013, 1018 (2005). Here, the
court found two statutory factors warranting severance: nine months in
out of home placement pursuant to A.R.S. § 8-533(B)(8)(a), and fifteen
months in out of home placement pursuant to A.R.S. § 8-533(B)(8)(c). The
court also concluded that severance was in A.H.’s best interests.

¶8             Father does not challenge the existence of statutory factors
warranting severance. His sole argument on appeal is that the juvenile
court’s best interests finding was “clearly erroneous” and “contrary to the
substantial evidence in the record.” He identifies evidence in the record
regarding positive aspects of his relationship with A.H., including a
history of caregiving, completion of a parenting class, regular phone
contact and visits, and the bond he and A.H. share. However, the juvenile
court is “in the best position to weigh the evidence, judge the credibility of
the parties, observe the parties, and make appropriate factual findings.”
Pima Cnty. Dependency Action No. 93511, 154 Ariz. 543, 546, 744 P.2d 455,
458 (App. 1987). We do not reweigh the evidence on appeal, but review
the record only to determine whether sufficient evidence exists to sustain
the court’s judgment. Maricopa Cnty. Juv. Action No. JV-132905, 186 Ariz.
607, 609, 925 P.2d 748, 750 (App. 1996).

¶9           The best interest determination “must include a finding as to
how the child would benefit from a severance or be harmed by the
continuation of the relationship.” Maricopa Cnty. Juv. Action No. JS-500274,



                                      3
                          JASON H. v. DCS, A.H.
                           Decision of the Court

167 Ariz. 1, 5, 804 P.2d 730, 734 (1990). In making such a determination,
the court should consider all relevant factors, including the child’s
adoptability and the circumstances surrounding the child’s current
placement. Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 379, ¶ 30,
231 P.3d 377, 383 (App. 2010).

¶10          The court found that severance would benefit A.H. by
providing her “with permanence and stability.” It further found that
A.H.’s placement with J.N. was consistent with the child’s needs and that
J.N. was “committed to adopting her.” The record supports these findings.

¶11           By the time of the severance hearing, A.H. had been living
with J.N. for 22 months. Witnesses testified that A.H. is bonded with both
J.N. and her half-brother. J.N. is committed to caring for A.H. on a long-
term basis and is willing to adopt her. He provides a stable home and
meets all of A.H.’s needs. Should J.N. not adopt A.H., the evidence
established she is nonetheless “very adoptable.” Moreover, DCS cannot
place A.H. with Father due to the ICPC denial, and Father is not willing to
move to Arizona. As the case manager observed, denying severance
would place A.H. in “limbo” and deprive her of permanency and stability.
Father argues “the relationship between father and child can be nurtured
and developed by continued visitation in Arizona and by telephone
contact.” But a trier of fact could reasonably conclude that such an
arrangement is not in A.H.’s best interests. See Kent K., 210 Ariz. at 286,
¶ 31, 110 P.3d at 1019 (once the court has determined parent is unfit
through finding of a statutory factor, focus shifts to interests of child as
distinct from those of the parent).




                                     4
                 JASON H. v. DCS, A.H.
                  Decision of the Court



                     CONCLUSION

¶12   We affirm the order terminating Father’s parental rights.




                          :ama




                             5